Citation Nr: 0401788	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-19 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
undiagnosed illness manifested by joint pain, to include 
restoration of a 40 percent rating.  

2.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine, to include 
restoration of a 20 percent rating. 

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from August 1985 to 
December 1994, and had additional unverified service.   

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (VA) Regional Office in Salt 
Lake City, Utah (RO).  

The issue of entitlement to a rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine, to include 
restoration of a 20 percent rating, and entitlement to a 
total disability rating for compensation based on individual 
unemployability require additional development, and will be 
addressed in the Remand portion of this decision. 


FINDINGS OF FACT

1.  Following a February 2002 VA examination which 
demonstrated no objective clinical evidence of present 
disability, a March 2002 rating decision proposed to reduce 
the rating for undiagnosed illness manifested by joint pain 
from 40 percent to 20 percent.  

2.  The reduction in the rating for undiagnosed illness 
manifested by joint pain to 20 percent, effective from 
September 1, 2002, was formally implemented by the RO in a 
May 2002 decision. 

3.  The rating reduction was based upon a VA examination that 
was at least as complete as the examination that formed the 
basis for the 40 percent rating, and the veteran's 
undiagnosed illness manifested by joint pain has clearly 
shown material improvement that is reasonably certain to be 
maintained under the ordinary conditions of life.  

4.  The service-connected disability attributable to an 
undiagnosed illness manifested by joint pain does not involve 
objective examination findings of symptom combinations 
productive of definite impairment of health, nor does it 
involve incapacitating exacerbations occurring three or more 
times a year.  

5.  There are no extraordinary factors associated with the 
service-connected undiagnosed illness manifested by joint 
pain which are productive of an unusual disability picture 
such as to render application of the regular schedular rating 
provisions impractical.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
undiagnosed illness manifested by joint pain, including 
restoration of a 40 percent rating, are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.321, 3.344, 
Part 4, 4.71a, Diagnostic Code (DC) 8850-5002 (2003) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the veteran's claim file to ascertain whether remand to the 
RO is necessary in order to assure compliance with the new 
legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of rating 
decisions dated in March 2002 and May 2002 and Statement of 
the Case (SOC) dated in October 2002 and associated 
correspondence issued since the veteran filed his claim, he 
has been given notice of the information and/or medical 
evidence necessary to substantiate his claim.  He was advised 
that if he adequately identified relevant records with names, 
addresses, and approximate dates of treatment, the RO would 
attempt to obtain evidence on his behalf.  

The RO also advised the veteran of the evidence obtained and 
considered in deciding his claim in the October 2002 SOC.  In 
addition, the veteran was advised of the specific VCAA 
requirements by letter dated in December 2001.  It thus 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  See also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002) (requiring that the Board identify documents in 
file providing notification which complies with the VCAA).  
The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.

In the present case, the veteran has been informed on 
multiple occasions, including by rating decision and 
statement of the case, of the types of evidence which would 
be necessary to substantiate his claim, and the RO has 
obtained clinical records pertinent to his claim.  This 
evidence was duly considered by the RO when it issued the 
October 2002 SOC.  

Therefore, the Board finds that no useful purpose would be 
served in remanding this matter for more evidentiary or 
procedural development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1237 (Fed. Cir. 2003).  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5002, a 40 percent 
rating is warranted for rheumatoid arthritis as an active 
process when there are symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring 3 or more times a year.  A 20 percent rating is 
warranted for rheumatoid arthritis as an active process when 
there are one or two exacerbations a year in a well-
established diagnosis.  For chronic residuals of rheumatoid 
arthritis, such residuals as limitation of motion or 
ankylosis are to be rated under the appropriate diagnostic 
codes for the specific joints involved.  Where, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Id. 

In rating a disability that is not listed in the Rating 
Schedule, it is permissible to rate that disability under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  
When choosing which diagnostic code to apply to an unlisted 
condition, codes for similar disorders or that provide 
general descriptions that encompass many ailments should be 
considered.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In deciding which diagnostic code is "closely 
related" to the unlisted condition, the following three 
factors may be taken into consideration:  (1) whether the 
functions affected by the condition are analogous; (2) 
whether the anatomical location of the condition is 
analogous; and (3) whether the symptomatology of the 
condition is analogous.  Lendenmann v. Principi, 3 Vet. App. 
345, 350-51 (1992).

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e).  Furthermore, the regulations provide that 
the veteran is to be notified of the contemplated action 
(reduction or discontinuance) and given detailed reasons 
therefore, and is to be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  The veteran is also to 
be informed that he/she may request a predetermination 
hearing, provided that the request is received by VA within 
30 days from the date of the notice.  If additional evidence 
is not received within the 60 day period and no hearing is 
requested, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
veteran expires.  38 C.F.R. §§ 3.105(e), (h).

Moreover, under 38 C.F.R. § 3.344(a), rating agencies are 
directed to handle cases affected by change of medical 
findings or diagnosis, so as to produce the greatest degree 
of stability of disability evaluations consistent with the 
laws and VA regulations governing disability compensation and 
pension.  It is essential that the entire record of 
examinations be reviewed to ascertain whether the recent 
examination is full and complete.  Examinations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis of reduction.  Ratings 
on account of diseases subject to temporary or episodic 
improvement, e.g., manic depressive or other psychotic 
reaction, epilepsy, bronchial asthma, gastric or duodenal 
ulcer, many skin diseases, etc., will not be reduced on any 
one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated. In addition, 
though material improvement in the physical or mental 
condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a); see also Kitchens 
v. Brown, 7 Vet. App. 320 (1995).

Under 38 C.F.R. § 3.344(c), if a rating has been in effect 
for 5 years or more, the provisions of 38 C.F.R. § 3.344(a) 
must be complied with in any rating reduction. The latter 
provision requires, in part, that there be material 
improvement in the disability before there is any rating 
reduction.  See also Peyton v. Derwinski, 1 Vet. App. 282, 
286-87 (1992).  Historically, service connection for 
undiagnosed illness manifested by joint pain was granted by a 
September 1995 rating decision.  A 40 percent rating was 
assigned by analogy under DCs 8850-5002, effective from 
December 7, 1994.  Hence, December 7, 1994, is the date that 
must be considered as the beginning date of that "rating" 
for purposes of measuring the five-year rating period under § 
3.344(c).  See Brown v. Brown, 5 Vet. App. 413, 417 (1993).  
The Board notes that the September 1995 rating decision 
specifically indicated that this disability was subject to 
improvement, and that the assigned evaluation was not 
considered permanent and subject to a future review 
examination.  

With regard to the diagnostic code chosen by the RO to rate 
the service-connected disability at issue, the Board is in 
agreement with this choice, as the disability picture 
described by the criteria listed under DC 5002 (joint pain, 
in particular) is closely analogous to that involved with the 
service-connected disability at issue; namely, undiagnosed 
illness suffered by, as in the instant case, a veteran of the 
Persian Gulf War.  See Lendenmann, 3 Vet. App. at 345, 350-51 
(1992); Pernorio, 2 Vet. App. at 625, 629 (1992); 
38 C.F.R. § 3. 17.  

Turning to a discussion of the pertinent evidence, the 40 
percent rating for undiagnosed illness manifested by joint 
pain was based in significant part on reports from a February 
1995 VA examination, which in pertinent part showed the 
veteran describing pain in his hip with prolonged walking.  
He also described pain in his elbows and with elevation of 
the shoulders.  Range of motion studies of the hip revealed 
flexion to 145 degrees, extension to 15 degrees, 65 degrees 
of internal rotation, and 35 degrees of external rotation.  
There was a full range of shoulder and elbow motion.  The 
assessment included arthralgia of the right hip and elbows, 
with no limitation of motion, and mild shoulder impingement 
syndrome with no limitation of motion.  

The RO proposed reducing the veteran's disability from 40 
percent to 20 percent in a March 2002 rating decision, more 
than five years after the beginning date of the rating.  As 
such, the issue then becomes whether material improvement in 
the veteran's service-connected rheumatoid arthritis was 
demonstrated in order to warrant a reduction in his VA 
compensation benefits.  See Kitchens v. Brown, 7 Vet. App. 
320 (1995); Brown, supra.

As an initial matter, the Board finds that the RO provided 
the veteran with appropriate notice of the proposed reduction 
of the rating for his service-connected rheumatoid arthritis 
from 40 to 20 percent.  As indicated, the RO issued a rating 
decision in March 2002 proposing this reduction, and he was 
notified of this proposed action by letter dated in that 
month.  The proposed reduction was effectuated by rating 
action dated in May 2002, effective from September 1, 2002.  
Therefore, the Board finds that the RO's reduction of the 
service-connected disability at issue was procedurally in 
accordance with the provisions of 38 C.F.R. § 3.105.  It is 
noted that neither the veteran nor his representative has 
contested the procedural propriety of the reduction.  

As to whether the clinical evidence supports the rating 
reduction accomplished by the RO, the Board must review the 
evidence that served as the basis for the award of the prior 
rating, in comparison with the evidence that served as the 
basis for the reduced rating.  The Board notes that 38 C.F.R. 
§ 3.344 applies in this case because the 40 percent 
evaluation for rheumatoid arthritis was in effect for over 5 
years (December 1994 to September 2002).  This regulation 
mandates that examinations less full and complete than those 
upon which the payments were authorized or continued will not 
be used as a basis for reduction.  Also, ratings on account 
of diseases subject to temporary or episodic improvement will 
not be reduced on one examination except where all the 
evidence clearly warrants a conclusion that sustained 
improvement has been demonstrated.  Moreover, even when 
material improvement in the disability is clearly reflected, 
VA must consider whether the evidence makes it reasonably 
certain the improvement will be maintained under the ordinary 
conditions of life.  The Board will apply these provisions in 
considering whether the reduction was proper.  See Kitchens, 
7 Vet. App. at 320 (1995); Brown, 5 Vet. App. at 413 (1993).

The evidence, as will be explained below, demonstrates that 
the veteran has experienced material improvement in the 
service-connected disability at issue, and that this 
improvement is reasonably certain to be maintained under the 
ordinary conditions of life.  In short, therefore, the 
evidence is sufficient to warrant the reduction from a 40 
percent rating to a 20 percent rating within the parameters 
of DC 5002 and the regulatory provisions regarding reduction 
of ratings.  

As support for the conclusion above, the Board notes the 
reports from the most recent VA examination conducted in 
February 2002, at which time the veteran presented himself to 
the examining room in "no acute distress."  He was observed 
to walk with a free, normal, and comfortable gait.  Objective 
findings included a full range of motion of the shoulders 
with no tenderness and a normal sensory examination in the 
upper and lower extremities.  Following the examination, the 
physician who conducted the examination noted that there was 
"no objective abnormality" shown upon examination."  In 
discussing the pertinent history, the VA physician indicated 
that he had consulted the claims file extensively, spending 
"about one-and-a half" hours reviewing the clinical history 
contained therein.  As indicated above, entitlement to a 40 
percent rating under DC 5002 requires symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings.  Thus, in light of the 
absence of any objective findings at the most recent VA 
examination, the Board concurs with the rating reduction 
effectuated by the RO.  

In reaching its determination above, the Board has considered 
the contentions posited by the veteran and his representative 
with regard to the adequacy of the February 2002 VA 
examination.  In addition, the Board is aware, as mandated in 
the Kitchens case, that the examination upon which the 
reduction is based must be at least as thorough as the one 
upon which the higher evaluation was awarded.  In short, 
however, the Board finds that the February 2002 VA 
examination satisfies this requirement in completeness and in 
detail.  In this regard, the physician who conducted the 
February 2002 examination upon which the reduction was based 
specifically indicated that the claims file had been 
"reviewed extensively," and that this took, as noted, 
approximately one and one-half hours to complete.  The 
reports from the February 2002 examination contain a detailed 
four-page discussion of the pertinent clinical history and 
examination findings.  In contrast, the reports from the VA 
examination upon which the 40 percent rating was assigned, 
conducted in February 1995, included no reference to the 
pertinent clinical findings contained in the claims file, and 
contain only a brief discussion of the clinical history, 
which is limited, apparently, to that which was supplied by 
the veteran.  Finally, there is no indication that the claims 
file was available to the physician who conducted the 
February 1995 VA examination.  

Inasmuch as the preponderance of the evidence reflects that 
the veteran does not currently have objective findings of 
symptom combinations productive of definite impairment of 
health or incapacitating exacerbations occurring 3 or more 
times a year, the criteria for a 40 percent rating for 
undiagnosed illness manifested by joint pain are not met or 
approximated.  38 C.F.R. § 4.71a, DC 5002.  Accordingly, the 
reduction of the rating for this disability was proper, and 
the record reflects no basis for a rating in excess of the 
currently assigned 20 percent rating for this disability.  

In making this determination, the Board has also weighed the 
provisions of 38 C.F.R. § 4.40 with regard to giving proper 
consideration to the effects of pain in assigning a 
disability rating, as well as the provisions of 
38 C.F.R. § 4.45 and the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Review of the most probative evidence in 
this case, the report from the February 2002 VA examination, 
does not reveal than the disability at issue is manifested by 
a degree of additional functional loss due to pain or other 
pathology that would warrant a higher evaluation under 38 
C.F.R. §§ 4.40, 4.45.

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  If the question 
of an extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2003).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  To this end, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected undiagnosed illness manifested by joint pain is 
demonstrated, nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board therefore finds that further 
consideration or referral of this matter under the provisions 
of 38 C.F.R. § 3.321 is not necessary or appropriate.

The Board appreciates the sincerity of the veteran's belief 
in the merits of his claim.  However, as sympathetic as it 
might be in the matter, the Board is not permitted to reach 
medical determinations without considering independent 
medical evidence to support our findings, and we must cite to 
competent evidence of record to support our conclusions.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  Moreover, although the 
veteran argues that his service-connected disability is far 
more severe than is contemplated by the 20 percent 
evaluation, his lay assertions as to the severity of his 
disability must be considered less probative than the 
findings of skilled professionals.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  As discussed in 
detail above, the Board has extensively reviewed the reports 
of the medical examinations associated with the claims 
folder, and finds that the symptomatology demonstrated by 
that evidence is consistent with no more than the 20 percent 
evaluation for the disability at issue.  In short therefore, 
as the probative weight of the negative evidence exceeds that 
of the positive, the veteran's claim must be denied.  See 
Gilbert, 1 Vet. App. at 49.  


ORDER

Entitlement to a rating in excess of 20 percent for 
undiagnosed illness manifested by joint pain, to include 
restoration of a 40 percent rating, is denied.  


REMAND

During the pendency of this appeal, new regulations have been 
promulgated regarding the rating of intervertebral disc 
syndrome, effective September 23, 2002. 2002.  See 67 Fed. 
Reg. 54,345-349 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, DC  5293 (2003)).  This Remand will afford the RO the 
opportunity to apply these new criteria to the claim for a 
rating in excess of 10 percent for degenerative disc disease 
of the lumbar spine, to include restoration of a 20 percent 
rating,  thereby avoiding any potential prejudice to the 
veteran which would result from initial application of these 
criteria by the Board.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993); VAOPGCPREC Nos.6-92 and 16-92, 57 Fed.Reg. 
49,744, 49747 (1992).  As the rating ultimately assigned for 
this disability could affect the resolution of the claim for 
a total disability rating for compensation based upon 
individual unemployability, the Board finds this issue to be 
inextricably intertwined with the veteran's claim with 
respect to his degenerative disc disease.  Harris v 
Derwinski, 1 Vet. App. 80 (1991).  As a result, the 
adjudication of this issue must be deferred at this time.  In 
light of this deferral, the RO will be asked to conduct some 
additional development with respect to this claim.  

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part. 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal authority. 

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the severity of his service connected 
degenerative disc disease of the lumbar 
spine.  The examiner must have access to 
the veteran's claims file, to include 
this Remand, in conjunction with the 
examination, and should describe all 
symptomatology due to this disability, 
and any indicated studies, including an 
X-ray study and range of motion testing 
in degrees, should be performed.

a.  In reporting the results of range-
of-motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain, and should 
be requested to identify any objective 
evidence of pain and to assess the 
extent of any pain.

b.  The examiner should specifically 
address whether there is muscle spasm 
on extreme forward bending; loss of 
lateral spine motion, unilateral, in a 
standing position; listing of the 
whole spine to the opposite side; 
positive Goldthwaite's sign; or 
abnormal mobility on forced motion.

c.  Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed 
in terms of additional degrees of 
limitation of motion.

d.  The examiner should also express 
an opinion concerning whether there 
would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.

e.  The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected 
disability, to include reflex changes, 
characteristic pain, and muscle spasm.  
Any functional impairment of the lower 
extremities due to the disc disease 
should be identified, and the examiner 
should assess the frequency and 
duration of any attacks of sciatic 
neuropathy, to specifically include an 
assessment of any incapacitating 
episodes necessitating bed rest 
prescribed by a physician.

f.  The examiner should also provide 
an opinion concerning the impact of 
the veteran's service-connected low 
back disability on his ability to 
work. The rationale for all opinions 
expressed should also be provided.

3.  The RO is to afford the veteran the 
opportunity to submit employment records 
and relating to his contention that his 
service-connected disabilities have 
impaired his employment.  Any evidence 
obtained should be associated with the 
claims file.

4.  The veteran should be afforded a VA 
social and industrial survey to assess 
his employment history and day-to-day 
functioning.  A written copy of the 
report should be inserted into the claims 
folder.

5.  Thereafter, if either claim addressed 
in this remand does not result in a 
complete grant of all benefits sought, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations, including any 
additional evidence obtained as a result 
of the development requested above, the 
reports from the examination requested 
above, the revised criteria for rating 
intervertebral disc syndrome, and the 
VCAA.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




______________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



